:19-cv- - n FLSD Docket 08/20/2019 Page 1 of 2
Case 9:19-cv-81160-RS Document 6 Entered on Fl S g

UNITED STATES DISTRICT COURT
Southern District of Florida

Case Number: 18-CV-81160-RS

Pigintitf:
VS.
SOP20190014836

Defendant:
CORELLIUM, LLC

For:

Martin B. Goldberg, Esq.
LASH & GOLDBERG LLP
100 $.E Second Street
Suite 1200

Miami, FL 33131

Received by SERVICE OF PROCESS on the 15th day of August, 2019 at 5:34 pm to be served on CORELLIUM, LLC BY SERVING
IfS REGISTERED AGENT AMANDA GORTON, 16 E. OCEAN AVENUE, OCEAN RIDGE, FL 33435.

I, ENIL CERRANO, do hereby affirm that on the (6th day of August, 2049 at 10:59 am, k

served a CORPORATE - REGISTERED AGENT by delivering @ true copy of the SUMMONS IN A CIVIL ACTION: COMPLAINT AND
DEMAND FOR JURY TRIAL; CIVIL COVER SHEET AND EXHIBIT A with the date and hour of service endorsed thereon by me, te:
Amanda Gorton as Registered Agent at the address of. 16 E. OCEAN AVENUE, OCEAN RIDGE, FL 33438 on behalf of
CORELLIUM, LLC, and informed said person of the contents therein, in compliance with state statutes.

Military Status: Based upon inquiry of party served, Defendant is not in the military service of the United States of America,

Marital Status: Based upon inquiry of party servad, Defendant is not married.

Description of Person Served: Age: 33, Sex: F, Race/Skin Color: White, Height: 5'6", Weight: 120, Hair. Dark Brown, Glasses: N

| certify that ! am over the age of 18, have no interest in the above action, and am a Certified Process Server, in good standing, in the

judicial circuit in which the process was served. Under penalty of perjury, | declare that | have read the foragoing return of servite and
that the facts stated in it are true pursuant to Florida Statute 97.525(2).

 

 

i * a! oy

Ly BRA Som & in
ENIL GERRANO
2083
SERVICE OF PROCESS

P.O. BOX 653653
MIAMI, FL 33266
(305) 226-6809

Our Job Serial Number. SOP-2018004836

Copyright @ 1962-2019 Database Services, Inc. - Process Server's Teoibox V8,15
Case 9:19-cv-81160-RS Document 6 Entered on FLSD Docket 08/20/2019 Page 2 of 2
Case 9:19-cv-81160-RS Document3 Entered on FLSD Docket 08/15/2019 Page 1 of 1

AG 440 (Rey. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Souther District of Florida

 

 

APPLE, INC. 3
)
)
Plaintiffts) )
Vv.
CORELLIUM, LLC )
)
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) CORELLIUM, LLC

By Serving Registered Agent:

Amanda Gorton
16 E. Ocean Avenue,
Ocean Ridge, FL 33435

A lawsuit has been filed against you.

Date: Sf It,

   
  

19 Time:__|0: SOAM

 

Served: ’ TOY)
Registered Roent
PS: EC Service of Process7 Ine.

2093
19-cv-81160-RS

Within 21 days after service of this summons on you (not counting the day you received it} — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a\(2) or (3) -— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Martin B. Goldberg, Esq.

Lash & Goidberg, LLP

100 S.E. 2nd Street, Suite 1200

Miami, Florida 33131

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date: 08/15/2019

 

SUMMONS

s/ Alex Rodriquez
Sepuby Clerk

 

Angela E. Hoble ULS. District Courts
Clerk of Court
